PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Vendrow, Vlad
Application No. 16/724,282
Filed: December 21, 2019
Attorney Docket No. 103-00010-000-US 
:
:
:  DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 07, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a)(1).  As an appeal brief was not filed within two (2) months of the Notice of Appeal, filed May 04, 2021, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  Since no claim was allowed, the application became abandoned by operation of the law on July 05, 2021.  See MPEP 1215.04. A courtesy Notice of Abandonment was mailed on November 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal brief, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2444 for appropriate action in the normal course of business on the reply received December 07, 2021.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619.



/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET